DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 13-14 are pending and under examination, with claims 15-17, 19, and 21-22 withdrawn as drawn to a non-elected invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US Patent No. 4,316,183), hereinafter Palmer, in view of Cronin et al. (US Patent No. 9,643,152), hereinafter Cronin.
Regarding claims 11 and 13-14, Palmer discloses a vessel as described in (c) having an integrated probe unit [with leads (10) coming from block (11)] (3:49-4:53), and disposed at the wall of a vessel, a “membrane” of reduced thickness (Fig 1) [compare Palmer, Fig. 1, with Applicant’s Fig. 1 where the “oscillating fork” (2) is also present at the point of the “wall” where the thickness is reduced as illustrated in both drawings]. The “area of reduced thickness” as illustrated in the drawing is also described in the text in 4:29-4:33 as referenced above). The term “membrane” does not impart any further characteristics to the claim limitation as the material would receive inherently any energy transferred by the structure made to oscillate or not oscillate (as described in Palmer, 4:38-4:53, and illustrated schematically in Fig. 4) in the presence/absence of liquid material. The Palmer reference also describes the attenuation of the oscillations occurring within the structure (4:38-4:53) and as such, it seems this limitation is inherent in the context described in the reference. 
Palmer further discloses that an oscillating will occur (Figs. 1 and 4; 3:49-4:2 and 4:38-4:68); although the term “fork” does not appear, it appears (Fig. 2) from a cross-sectional view of Fig. 1, that this structure would meet the “oscillating fork”  as it is arranged similarly as in the disclosure and made to oscillate as described above. Palmer does not explicitly disclose steps of (a) creating a 3D model, and (b) producing the vessel and probe using 3D printing. 
Cronin discloses a method of creating a reaction vessel (title, abstract) comprising: (a) creating a three-dimensional model (Cronin, 44:43-44:47 discusses the CAD software used to create the reaction vessels of the disclosure) including an integrated electrode (similar claim 14) or fused deposition modeling/multi-jet modeling (‘layer-by-layer’ – see par. 0018 of Applicant’s specification) [Cronin, 19:21-19:33; 19:46-19:65 (multi-jet); 29:61-30:1] (claim 13) via additive layer manufacturing methods according to the created model above. 
Palmer discloses a “base” method of producing a vessel having an integrated probe unit for measuring a signal with respect to the contents of the vessel (Palmer, abstract) but does not specify the mode of production. Cronin discloses an “improvement” to the “base” method above that has been improved in the same way as the claimed invention in that it designs and models a similar type of vessel as Palmer, and subsequently 3d prints the modeled vessel. 
One of ordinary skill in the art in applying the 3d design and printing techniques of Cronin would have come up with predictable and expected results with a reasonable expectation of success in using these techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Palmer to specify that the vessel is designed and 3d printed (“creating” and “producing”) as is recited in these claims. 
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Cronin does not read on the claim limitations. Applicant argues that the “container/sensor of Palmer is not for a medium but is only immersed in a medium.” 
In response, Examiner points out that there does not appear to be a reasonable difference identified here as it is clear the container in the claim is not “immersed in a medium” but the 
Additionally, ultrasound is noted to cause the oscillations (as in Palmer, 4:39-4:53 discussed above) when the conditions are present as described in this section of the reference. The prior art structure, in at least cited Fig. 2, appears to look like a “fork” – however, it is noted the embodiment of Fig. 1 has the portion of reduced thickness, and also has two “leads” and they are made to oscillate using a transducer (12) as illustrated in Palmer, Figs. 1-2, and as such, either Fig. 1 or Fig. 2 could be read fairly as a “fork” made to oscillate. As such, the arguments presented are not found to be persuasive, and the rejections are maintained as outlined above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742